department of the treasury internal_revenue_service address irs city state zip release number release date uil code date employer id number contact person id number contact telephone number form you must file file tax years third party communication date category dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47632s we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest ce letter rev catalog number 47632s yay irs department of the treasury internal_revenue_service constitution ave n w washington d c uil number date date employer id number contact person id number contact telephone number contact fax number o o _ o o o o a p o a n - o o u o o e_p - o n e l e e medical center dear i i t m i l i o i we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code or i r c based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues whether you are exempt under sec_501 facts you were formed as non-profit corporation under the laws of state on date you were originally formed to operate a community hospital in city for the benefit of the residents of city and the surrounding communities your articles of incorporation set out that you are letter rev catalog number 47630w formed for the benevolent and charitable purpose of building owning and operating a hospital or sanitarium for the treatment and cure of diseases by medicine and surgery and which shall be open to all reputable physicians and surgeons for the conduct of their business and practice and for the establishing maintaining and conducting of a training school for nurses and medical attendants and for issuing diplomas and certificates of graduation therefrom you were recognized by the irs as an organization exempt under sec_501 in year you leased the hospital facility to a third party for-profit healthcare entity who took over operation of the hospital because you were facing financial difficulties the lessee did not fulfill its obligations under the terms of the lease and the hospital facility eventually closed in year you brought legal action against the lessee for eviction and to recoup your losses in order to re-open the hospital during this period your exempt status was automatically revoked effective date because you failed to file form_990 for three consecutive years you submitted a form_1023 application on date requesting reinstatement of exemption under sec_501 your legal action against the lessee was successful and you found another for-profit healthcare organization to lease the facility medical center with whom you have negotiated another lease agreement under the terms of the new lease medical center will have complete control_over the management and operation of the facility the lease provides that you will meet with medical center quarterly to review and monitor the quality and quantity of charitable and benevolent care delivered at the facility you intend to use the income from the lease for mortgage debt retirement facility improvements and for activities promoting community health such as vaccination and blood drives and scholarships for medical training programs at the facility law l r c sec_501 provides that an organization may be exempted from tax if it is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes and no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt under sec_501 an organization must be both organized and operated exclusively for one or more of the exempt purposes specified in that section if an organization fails to meet either the organizational_test or the operational_test it does not qualify for exemption sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that the term charitable is used in sec_501 in its generally accepted legal sense the promotion of health has long been recognized as a charitable purpose see restatement third trusts sec_28 austin w scott and william f fratcher the law of trusts sec_38 sth ed and revrul_69_545 1969_2_cb_117 revrul_69_463 1969_2_cb_131 holds that the leasing of its adjacent office building and the furnishing of certain office services by an exempt hospital to a hospital based medical group is not unrelated_trade_or_business under sec_513 where the medical group performs important health services for the hospital letter rev catalog number 47630w revrul_69_545 1969_2_cb_117 holds that a non-profit hospital that benefits a broad cross section of its community by having an open medical staff and a board_of trustees broadly representative of the community operating a full-time emergency room open to all regardless of ability to pay and otherwise admitting all patients able to pay either themselves or through third party payers such as private health insurance or government programs such as medicare may qualify as an organization described in sec_501 revrul_73_313 1973_2_cb_174 holds that providing office facilities to attract a physician to a community that had no available medical services furthered the charitable purposes of promoting the health of the community the ruling states that certain facts are particularly relevant the demonstrated need for a physician to avert a real and substantial threat to the community evidence that the lack of a suitable office had impeded efforts to attract a physician the arrangements were at completely arm's length and there was no relationship between any person connected with the organization and the recruited physician the ruling states that under all the circumstances the arrangement used to induce the doctor to locate a practice in the area bears a reasonable relationship to promotion and protection of the health of the community and any private benefit to the physician is incidental to the public purpose achieved revrul_80_309 1980_1_cb_183 holds that an otherwise qualifying nonprofit organization that was created to construct maintain and operate or lease a public hospital and related facilities for the benefit of a city and the surrounding communities is operated exclusively for charitable purposes and qualifies for exemption after construction of these facilities the organization's only activity was to lease such facilities to an association exempt from federal_income_tax under sec_501 revrul_98_15 lr b provides that for purposes of determining exemption under sec_501 the activities of a partnership including an llc treated as a partnership for federal tax purposes are considered to be the activities of the partners a sec_501 organization may form and participate in a partnership and meet the operational_test if participation in the partnership furthers a charitable purpose and the partnership arrangement permits the exempt_organization to act exclusively in furtherance of its exempt_purpose and only incidentally for the benefit of the for-profit partners the ruling applied the definition of charitable as noted in sec_1_501_c_3_-1 and stated that not every activity that promotes health supports tax exemption under sec_501 for example selling prescription pharmaceuticals certainly promotes health but pharmacies cannot qualify for recognition of exemption under sec_501 on that basis alone in 70_tc_352 the tax_court considered an organization that provided consulting services to groups that were mostly sec_501 organizations the organization charged fees for its services set at or close to its own cost the court concluded that there was nothing to distinguish these activities from those of an ordinary commercial consulting enterprise and affirmed the service's denial of exemption under sec_501 in 72_tc_687 affd 625_f2d_804 8th cir the court held that while selling prescription pharmaceuticals to elderly persons at a discount promotes health the pharmacy did not qualify for recognition of exemption under sec_501 on that basis alone because the pharmacy operated for a substantial commercial purpose it did not qualify for exemption under sec_501 in 985_f2d_1210 3rd cir the court held that a pre-paid health care organization that arranges for the provision of health care services only for its members benefits its members not the community as a whole under the community benefit standard the organization must benefit the community as a whole to be recognized as promoting health in the charitable sense of sec_501 325_f3d_1188 10th cir involved an operator of health maintenance organizations hmos that served approximately one-quarter of utah's residents and letter rev catalog number 47630w approximately one-half of its medicaid population the court held that the organization failed to meet the community benefit standard to qualify for exemption under sec_501 because its sole activity was arranging for health care services for its members in exchange for a fee the court said that providing health-care products or services to all in the community is necessary but not sufficient to meet the community benefit standard rather the organization must provide some additional benefit that likely would not be provided in the community but for the tax exemption and that this public benefit must be the primary purpose for which the organization operates application of law to satisfy the operational_test under sec_1_501_c_3_-1 an organization must establish that it is operated exclusively for one or more exempt purposes an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 under the operational_test the purpose towards whichan organization's activities are directed and not the nature of the activities themselves is ultimately dispositive of the organization's right to be classified as a sec_501 organization b s w group supra you are not primarily engaged in activities directed toward exempt purposes the promotion of health has long been recognized as a charitable purpose under common_law however not every activity that generally promotes health furthers exclusively charitable purposes under sec_501 for example selling prescription pharmaceuticals promotes health but pharmacies cannot qualify for recognition of exemption under sec_501 on that basis alone federation pharmacy services inc supra nor does a hospital primarily further a charitable purpose solely by offering health care services to the public in exchange for a fee see revrul_69_545 supra rather a hospital must be organized and operated primarily for the benefit of the community as evidenced by such factors as a board that represents the community operation of an emergency room provision of charity care medical training or medical_research for example a health_maintenance_organization that is operated primarily for the purpose of benefiting its paying subscribers does not qualify for exemption solely because the community also derives health benefits from its activities see geisinger health plan supra and ihc health_plans inc supra you do not provide healthcare services directly to patients unlike the hospital described in revrul_69_545 instead your primary activities consist of the leasing of a hospital facility although your activities are related to providing health care your primary activity of leasing of a hospital facility in itself does not promote health or benefit the community in a charitable manner while revrul_80_309 supra provides that an organization may be exempt for building and leasing a hospital facility to an exempt hospital organization you are leasing the facility to medical center which is not an exempt_organization in some instances incentivizing physicians to practice in rural areas can further charitable purposes by promoting the health of a community see revrul_69_463 supra and revrul_73_313 supra however you are distinguishable from the organizations described in these rulings the organization described in revrul_69_463 was a hospital organization exempt under sec_501 whereas you no longer operate the hospital facility the organization in revrul_73_313 provided medical office facilities to a physician in a rural underserved community which furthered the charitable purpose of promoting the health of the community although your facility is located in a rural underserved community you are leasing it to medical center a for- profit partnership which does not promote the health of the community in accordance with an exempt hospital described in revrul_69_545 in particular medical center does not have a community board_of directors or an open medical staff although your proposed lease with medical center provides that you will monitor the charitable care provided by medical center the terms of the agreement do not provide you with oversight letter rev catalog number 47630w responsibility and ultimate authority over the charitable activities of the facility or assurance that charitable care will be provided in any substantial amount you have not established that your lease activity furthers your exempt_purpose and only incidentally benefits medical center see revrul_98_15 supra therefore although your primary activities may indirectly promote health in a general sense they do not promote health in a charitable manner within the meaning of sec_501 and sec_1_501_c_3_-1 conclusion based on the information provided in your form_1023 and supporting documentation we conclude that you are not operated exclusively for exempt purposes described in sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send us a statement within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for an authorized representative under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney letter rev catalog number 47630w where to send your protest please send your protest statement any request for consideration by the office of appeals form_2848 if needed and any supporting documents to the applicable address us mail internal_revenue_service se t eo ra t street address delivery service internal_revenue_service se t eo ra t constitution ave n w washington d c constitution ave n w washington d c you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated on your power_of_attorney sincerely michael seto manager eo technical ce letter rev catalog number 47630w
